Title: To John Adams from John Quincy Adams, 15 October 1813
From: Adams, John Quincy
To: Adams, John



N. 27
My Dear Sir.
St: Petersburg 15. October 1813.

I wrote yesterday to my dear Mother by a Gentleman, who is going to Gothenburg, intending to embark there directly for the United States—This day another opportunity presents itself—Mr: Dallas, one of the Gentlemen who came with Mr Gallatin and Mr Bayard is going to England, where he is to study Law in the Temple; and although the Communication by Cartels has again been stopp’d as I am informed, I cannot neglect the occasion of attempting to let you know that we are all in as good health, as we can expect this climate will ever permit us to be.
My Colleagues are waiting for a definitive answer from England—On the first proposition of the Emperor Alexander’s mediation, the British Government had answered evasively—When the Emperor was informed of the Mission Extraordinary from the United States he directed that his Ambassador at London should renew the proposal of his Mediation, and it is the answer to this renewed proposition that we are expecting. We hope it will not be delayed beyond the last of this Month; but as the Navigation here will close in a fortnight or three weeks, Messrs: Gallatin and Bayard send the ship to wait for them at Gothenburg; and if the British Government finally refuse to treat, they will go on to Gothenburg in the Winter, by Land.—I remain here under my original Commission.
I suppose your newspapers will give you as correct and circumstantial account of the military Events in Europe, as can be obtained here.—Since the renewal of hostilities in Germany, and the accession of Austria to the cause of the allies, the disproportion of force has been too great to be counterbalanced by the Genius or Skill of Napoleon—Untill within a few days we have heard of nothing but victories and triumphs of the allies—The french relations have at length come; because they are published in the English Gazettes—They are no doubt highly coloured and full of exaggerations, but they shew that the allies have also met with some considerable losses—In the main however there is no question that the advantage of the Campaign is greatly on their side, and according to every prospect it must terminate as fatally for the French as that of the last year—It appears impossible that they should maintain the line of the Elbe, and the retreat upon the Rhine, if practicable at all must be attended with immense losses of every kind—All the German kings and Princes are allies as hollow to France as she has found Austria and Prussia—Bavaria and Wirtemberg have shewn at least symptoms of encouragement to the allies, and of a determination to abandon the French Alliance. Denmark is as reluctant in her movements, and although she has at length been prevailed upon to declare War against Sweden, has no means of making her hostility formidable—Of the Event of the Campaign no doubt is entertained here, and it is probable that advances of a pacific nature have already been made by France and rejected by the allies.
I sent you about three years ago a large Quarto pamphlet entitled “Principes de Chronologie, pour les tems antérieurs aux Olympiades;” by Count John Potocki—It is only an abstract from a large and important work, which he intended to publish—The Count was then here, and it was at his request that I sent you a copy of his Book—He told me that he had formerly seen you; I think in London—His System professes to present an improvement in the Science of Antient Chronology—I have been applying my leisure hours the last Month in examining his Principles, and have plunged into the abyss of antiquity, untill I look upon my skin to see if it is not collecting verdigrease.—Sanchoniatho the Phonician, and Manetho the Egyptian, and Berosus the Chaldean have got to be authors of too modern a date for my taste, and I am hunting for the Books of the Wars of the Lord, and of Enoch the seventh from Adam. It is impossible to proceed far in this Labyrinth, without feeling the want of Books, and still more the want of Languages.—Count John pleads hard for the Septuagint Chronology—He wants about 4000 years from the deluge to the birth of Christ; and with that he undertakes to reconcile with the scriptural account of time all the historical pretensions to antiquity off the Asiatic Nations.—As I have not received any letter from you acknowledging the receipt of his book, I know not whether it ever reached you—
We have no late accounts from America—You have heard before this of the loss of the Argus, and the Death of her brave Captain Allen—The dice of War will not always turn up sixes—But I hope our turn of good-luck will come again.
In every sort of luck, I remain with equal affection, ever your’s
A.